DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Pub. No. 2007/0060832) (previously presented) in view of Fukuda (U.S. Pat. No. 6532384) (previously presented).
Regarding claim 1, Levin discloses:
A location tracking method (abstract and paragraph 0049), comprising: measuring one or more first impedance-magnitudes, between a probe located at a location in an organ of a patient and one or more body-surface electrodes (paragraph 0008 discloses wherein first and second electrodes are positioned on the surface of the patient body and at least one probe electrode is inserted into the body of the patient and wherein impedance is passed through and measured between the probe electrode and the first and second electrodes), at a first electrical frequency (paragraph 0008 discloses wherein the first and second electrical currents passed between the electrodes are alternating currents such that the electrical currents would have an implied frequency); measuring one or more second impedance-magnitudes, between the probe located at the location and the one or more body-surface electrodes (paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode”), at a second electrical frequency (paragraph 0008 discloses wherein the first and second electrical currents passed between the electrodes are alternating currents such that the electrical currents would have an implied frequency); and estimating the location of the probe in the organ based on the impedance (paragraph 0008 discloses “determining position coordinates of the probe responsively to the internal body impedances”) 
	Yet Levin does not disclose: 
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes (abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes, as taught 
Regarding claim 4, Levin in view of Fukuda discloses the method of claim 1, yet Levin does not disclose: 
wherein estimating the probe zero-frequency impedance-magnitudes comprises reducing a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
wherein estimating the probe zero-frequency impedance-magnitudes comprises reducing a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies (Column 6, lines 9-13 disclose wherein in order to reduce stray capacitance and foreign noise, the impedance frequencies were selected to be as low as possible).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein estimating the probe zero-frequency impedance-magnitudes comprises reducing a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies, as taught by Fukuda, in order to suppress the adverse influence of stray capacitances and foreign noises (column 6, lines 9-13).
Regarding claim 6, Levin discloses:
abstract and paragraph 0049), comprising: a memory (paragraph 0036 discloses a processing unit 36 for carrying out the measuring and calculations of the system) which is configured to store (i) one or more first impedance-magnitudes, measured at a first electrical frequency between a probe located at a location in an organ of a patient and one or more body-surface electrodes (paragraph 0008 discloses wherein first and second electrodes are positioned on the surface of the patient body and at least one probe electrode is inserted into the body of the patient and wherein impedance is passed through and measured between the probe electrode and the first and second electrodes and paragraph 0008 discloses wherein the first and second electrical currents passed between the electrodes are alternating currents such that the electrical currents would have an implied frequency), and (ii) one or more second impedance-magnitudes, measured at a second electrical frequency between the probe located at the location and the one or more body-surface electrodes (paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode”, and paragraph 0008 discloses wherein the first and second electrical currents passed between the electrodes are alternating currents such that the electrical currents would have an implied frequency); and a processor (paragraph 0036 discloses a processing unit 36 for carrying out the measuring and calculations of the system) configured to: estimate the location of the probe in the organ based on the probe paragraph 0008 discloses “determining position coordinates of the probe responsively to the internal body impedances”) 
	Yet Levin does not disclose: 
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes (abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes, as taught by Fukuda, in order to determine a resistance value at zero frequency so as to identify a characteristic frequency for impedance measurement in order to more accurately derive composition data from the body of the user (Column 1, lines 34-46). 

wherein, in estimating the probe zero-frequency impedance-magnitudes, the processor is configured to reduce a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
wherein, in estimating the probe zero-frequency impedance-magnitudes, the processor is configured to reduce a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies (Column 6, lines 9-13 disclose wherein in order to reduce stray capacitance and foreign noise, the impedance frequencies were selected to be as low as possible).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein, in estimating the probe zero-frequency impedance-magnitudes, the processor is configured to reduce a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies, as taught by Fukuda, in order to suppress the adverse influence of stray capacitances and foreign noises (column 6, lines 9-13).
Regarding claim 11, Levin in view of Fukuda discloses the method of claim 1, yet Levin does not disclose: 
wherein the steps of measuring one or more first impedance-magnitudes and measuring one or more second impedance-magnitudes are performed in parallel with the steps of estimating one or more probe impedance-magnitudes between the probe and the one or more body-surface paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode” such that the steps of measuring and estimating impedance magnitudes and estimating location of the probe are performed in parallel).
Yet Levin does not disclose: 
wherein the estimating is based zero-frequency impedance-magnitudes.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
wherein the estimating is based zero-frequency impedance-magnitudes (abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate wherein the estimating is based zero-frequency impedance-magnitudes, as taught by Fukuda, in order to determine a resistance value at zero frequency so as to identify a characteristic frequency for impedance measurement in order to more accurately derive composition data from the body of the user (Column 1, lines 34-46).

wherein the first electrical frequency and the second electrical frequency are applied simultaneously (paragraph 0034-0035 discloses wherein the control unit drives a current signal that is generated in each of the multiple electrodes and patches and wherein the current generated at each series of electrodes and patches is at different frequencies, such that first and second electrical frequencies would be applied simultaneously).
Regarding claim 13, Levin in view of Fukuda discloses the system of claim 1, Levin further discloses: 
wherein the system is configured to apply the first electrical frequency and the second electrical frequency are applied simultaneously (paragraph 0034-0035 discloses wherein the control unit drives a current signal that is generated in each of the multiple electrodes and patches and wherein the current generated at each series of electrodes and patches is at different frequencies, such that first and second electrical frequencies would be applied simultaneously).
Claim 2, 3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Fukuda, as applied to claims 1 and 6, and further in view of Bar-Tal et al. (U.S. Pat. No. 8456182) (applicant provided).
Regarding claim 2, Levin in view of Fukuda discloses the method of claim 1, yet Levin does not disclose: 
prior to inserting the probe, acquiring using a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquiring 
However, in the same field of positioning electrode devices, Bar-Tal discloses:
prior to inserting the probe, acquiring using a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquiring corresponding calibration locations (Claim 1, Column 1, lines 51-68 and column 2, lines 1-12 discloses the calibration method in which prior to inserting the investigation tool (probe) inside the body a mapping-tool (calibration tool) is placed at different positions on the body and generates calibration currents between the mapping tool and the body electrodes (body-surface electrodes) or patch electrodes (see column 7, lines 29-38) for mapping or determining the different positions or relations of electrodes); estimating, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes (Column 13, lines 18-29 disclose wherein the calibration allows for the estimation of current that would flow in the patch (body-surface electrodes) if the patch impedance is zero wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44); and wherein estimating the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes (Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate prior to inserting the probe, acquiring using a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquiring corresponding calibration locations; estimating, based on the acquired calibration impedance-magnitudes, one or more calibration zero- frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes; and wherein estimating the location of the probe comprises comparing the probe zero-frequency impedance- magnitudes to the calibration zero-frequency impedance- magnitudes, as taught by Bar-Tal, in order to more accurately verify the locations and positions of the respective electrode devices and tools. 
Regarding claim 3, Levin in view of Fukuda and Bar-Tal discloses the method of claim 2, yet Levin does not disclose: 
	wherein comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes comprises interpolating the calibration zero-frequency impedance- magnitudes, so as to produce one or more interpolated zero- frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes.
However, in the same field of positioning electrode devices, Bar-Tal discloses:
wherein comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes comprises interpolating the calibration zero-frequency Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents and column 2, lines 5-36 disclose wherein the system compares the calibration currents with reference signals to relate the coordinate system to the body coordinate system and wherein the calibration currents are broken into sets of matrices and the location is determined based on the altered (interpolated) calibration currents and wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes comprises interpolating the calibration zero-frequency impedance- magnitudes, so as to produce one or more interpolated zero-frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes, as taught by Bar-Tal, in order to more accurately verify the locations and positions of the respective electrode devices and tools. 
Regarding claim 5, Levin in view of Fukuda discloses the method of claim 1, yet Levin does not disclose: 
wherein the capacitive distortion is caused by at least another probe located in the organ.
However, in the same field of positioning electrode devices, Bar-Tal discloses:
Figure 1A, column 7, lines 50-68 column 8, lines 11-55 disclose multiple hybrid catheters (probes) 20, 23, and 27 that would be capable of causing capacitive distortion).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the capacitive distortion is caused by at least another probe located in the organ, as taught by Bar-Tal, in order to simultaneously track multiple devices within a single system or organ. 
Regarding claim 7, Levin in view of Fukuda discloses the system of claim 1, yet Levin does not disclose: 
prior to inserting the probe, acquire from a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquire corresponding calibration locations; estimate, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes; and estimate the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes.
However, in the same field of positioning electrode devices, Bar-Tal discloses:
prior to inserting the probe, acquire from a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquire corresponding calibration locations (Claim 1, Column 1, lines 51-68 and column 2, lines 1-12 discloses the calibration method in which prior to inserting the investigation tool (probe) inside the body a mapping-tool (calibration tool) is placed at different positions on the body and generates calibration currents between the mapping tool and the body electrodes (body-surface electrodes) or patch electrodes (see column 7, lines 29-38) for mapping or determining the different positions or relations of electrodes); estimate, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes (Column 13, lines 18-29 disclose wherein the calibration allows for the estimation of current that would flow in the patch (body-surface electrodes) if the patch impedance is zero and wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44); and estimate the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes (Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate prior to inserting the probe, acquire from a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquire corresponding calibration locations; estimate, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes; and estimate the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-
Regarding claim 8, Levin in view of Fukuda and Bar-Tal discloses the method of claim 7, yet Levin does not disclose: 
	compare the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes by interpolating the calibration zero-frequency impedance- magnitudes, so as to produce one or more interpolated zero-frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes.
However, in the same field of positioning electrode devices, Bar-Tal discloses:
compare the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes by interpolating the calibration zero-frequency impedance- magnitudes, so as to produce one or more interpolated zero-frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes (Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents and column 2, lines 5-36 disclose wherein the system compares the calibration currents with reference signals to relate the coordinate system to the body coordinate system and wherein the calibration currents are broken into sets of matrices and the location is determined based on the altered (interpolated) calibration currents and wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Regarding claim 10, Levin in view of Fukuda discloses the system of claim 9, yet Levin does not disclose: 
wherein the capacitive distortion is caused by at least another probe located in the organ.
However, in the same field of positioning electrode devices, Bar-Tal discloses:
wherein the capacitive distortion is caused by at least another probe located in the organ (Figure 1A, column 7, lines 50-68 column 8, lines 11-55 disclose multiple hybrid catheters (probes) 20, 23, and 27 that would be capable of causing capacitive distortion).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the capacitive distortion is caused by at least another probe located in the organ, as taught by Bar-Tal, in order to simultaneously track multiple devices within a single system or organ.
Response to Amendments
Applicant added claims 11-13 in the response filed 12/14/2020
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues that Fukuda is not analogous art to the present application, however this argument is not persuasive. While the Applicant is correct that Fukuda is not directed to . 
Additionally, the Applicant argues that there would be no motivation to combine Levin and Fukuda, however this argument is not persuasive. Fukuda, in Column 1, lines 34-46 discloses wherein the limitation as taught by Fukuda can be used to identify a characteristic frequency for impedance measurement in order to more accurately derive composition data from the body of the user. While this motivation may not be the same motivation or advantage sought by the current invention, the motivation resulting from the combination of Levin and Fukuda does suggest an improvement that results in a product or process that is more desirable (See MPEP 2143).  Although the reason for the combination is different from the Applicant’s, one of ordinary skill in the art would have found the combination obvious and the combination includes all the features of the claimed invention to solve the problem of coordinating impedance data from a plurality of measurement sites and locations.

Applicant further argues that dependent claims 3 and 8 are not taught by Bar-Tal, and that Bar-Tal specifically fails to disclose: “producing one or more interpolated zero-frequency calibration impedance-magnitudes”. However, this argument is not persuasive as Bar-Tal in Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents and column 2, lines 5-36 disclose wherein the system compares the calibration currents with reference signals to relate the coordinate system to the body coordinate system and wherein the calibration currents are broken into sets of matrices and the location is determined based on the altered 
Applicant further argues that dependent claims 5 and 10 are not taught by Bar-Tal, and that Bar-Tal specifically fails to disclose: wherein the multiple catheters cause, or are capable of causing, capacitive distortion. However, this argument is not persuasive because Bart-Tal in Figure 1A, column 7, lines 50-68, and column 8, lines 11-55 disclose wherein there are multiple hybrid catheters or probes containing electrodes for applying current and wherein it would be implicit that the multiple current injecting electrodes would elicit some amount of capacitive distortion based on the nature of the applied electrical current injection at a body site.
Applicant’s arguments with respect to newly added claims 11-13 are not persuasive and the claims are rejected for the reasons stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791